 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   TOP LIGHTING CORPORATION, a ) Case No.: 5:15-cv-01589-JVS-KKx
                                           )
11   California corporation,               ) ADRS Case No.: 16-7872-GPS
                                           )
12
                  Plaintiff,               ) Complaint filed August 5, 2015
                                           ) [Assigned to Hon. James V. Selna]
13         vs.                             )
                                           ) Trial Date:      May 21, 2019
14                                         )
     LINCO INC., a California corporation, ) JUDGMENT ON SPECIAL
15                                         ) VERDICT
                  Defendant.               )
     ________________________________ ))
16
17   LINCO INC., a California corporation, )
                                           )
18                                         )
           Counterclaim Plaintiff,         )
19                                         )
           vs.                             )
20                                         )
                                           )
21   TOP LIGHTING CORPORATION, a )
     California corporation,               )
22                                         )
                                           )
23         Counterclaim Defendant.         )
                                           )
24
25        The above referenced action came on regularly for Jury Trial on May 21,
26   2019 in Courtroom 10C of the above referenced Court, the Honorable James V.
27   Selna presiding.   Plaintiff and Counterclaim Defendant TOP LIGHTING
28
     _________________________________________________________________
                        JUDGMENT ON SPECIAL VERDICT
                                    -1-
 1   CORPORATION appeared by and through its attorneys of record, Chong H.
 2   Roh, Esq. Defendant and Counterclaim Plaintiff LINCO, INC. appeared by and
 3   through its attorneys of record, Mitchell F. Ducey, Esq., Robert J. Borowski,
 4   Esq., and Robert C. Hsu, Esq.
 5         On May 21, 2019, a jury was selected and sworn. The parties presented
 6   evidence, the jury was instructed by the Court, the parties submitted their cases
 7   and the jury deliberated. On May 31, 2019, the jury returned a Special Verdict
 8   as follows:
 9
10                                 SPECIAL VERDICT
11         We, the jury, unanimously agree to the answers to the following questions
12   and return them under the instructions of this Court as our verdict in this case:
13         1.      Has Linco, Inc., proven by a preponderance of the evidence that Top
14   Lighting Corporation’s accused product infringed the only claim of United
15   States Design Patent No. D712,590?
16                 Yes _X___         No ____
17         2.      Has Linco, Inc., proven by a preponderance of the evidence that Top
18   Lighting Corporation willfully infringed United States Design Patent No.
19   D712,590?
20                 Yes _X___         No ____
21         3.      Has Top Lighting Corporation proven by clear and convincing
22   evidence that United States Design Patent No. D712,590 is invalid because it is
23   functional, not ornamental?
24                 Yes ____          No _X___
25
26
27   ///
28
     _________________________________________________________________
                          JUDGMENT ON SPECIAL VERDICT
                                      -2-
 1         4.    What damages, if any, did Linco, Inc., prove by a preponderance of
 2   the evidence it suffered?
 3               $138,363.00
 4   Date: May 31, 2019                     By:   _REDACTED [Juror Foreperson]___
 5
 6        ENHANCED DAMAGES BASED ON POST-TRIAL MOTIONS
 7         After the Jury Trial and within the time permitted under Federal Rule of
 8   Civil Procedure 54, Linco, Inc. filed the following motions with the Court: (a)
 9   pursuant to 35 U.S.C. § 284, Motion for up to Treble Damages based on the
10   Jury’s finding of willful infringement of Linco, Inc.’s United States Design
11   Patent No. D712,590 by Top Lighting Corporation; and (b) pursuant to 35
12   U.S.C. § 285, Motion for Attorney’s Fees based on the above referenced action
13   qualifying as an “exceptional case.”
14         The Court, having duly considered the papers submitted in support of and
15   in opposition to said Motions, and having heard oral argument on said Motions,
16   granted Linco Inc.’s motions on August 26, 2019 and ruled as follows:
17         1.    Linco, Inc.’s Motion for up to Treble Damages:
18                     GRANTED. The Jury’s award is increased to $ 415,089.00.
19         2.    Linco, Inc.’s Motion for Attorney’s Fees:
20                     GRANTED. The amount awarded is $ 496,123.90.
21
22    PREJUDGMENT AND POST-JUDGMENT INTEREST ON DAMAGES
23         1.    As to the award of compensatory damages in the amount of
24   $415,089.00, Linco shall recover pre-judgment interest at an annual rate of ten
25   percent (10%) accruing from September 2, 2014, the date that Linco, Inc.’s
26   United States Design Patent No. D712,590 was issued, to the date of entry of
27   this judgment in the amount of $79,815.89, and with post-judgment interest
28
     _________________________________________________________________
                          JUDGMENT ON SPECIAL VERDICT
                                      -3-
 1   pursuant to 28 U.S.C. § 1961 at an annual rate of 1.56% from the date of entry
 2   of this judgment until paid.
 3         2.    As to the award of attorney’s fees in the amount of $496,123.90,
 4   Linco shall recover post-judgment interest pursuant to 28 U.S.C. § 1961 at an
 5   annual rate of 1.56% from the date of entry of this judgment until paid.
 6
 7                                    JUDGMENT
 8         Judgment is hereby entered in favor of Defendant and Counterclaim
 9   Plaintiff LINCO, INC. and against Plaintiff and Counterclaim Defendant TOP
10   LIGHTING COPORATION, as follows:
11
12         Damages:           $415,089.00

13         Attorney’s Fees: $496,123.90
14
           Costs (FRCP 54): $_____________________
15
16         Pre-Judgment
           Interest:          $$79,815.89
17
18         Post-Judgment
           Interest (28
19         U.S.C. § 1961):    $TBD
20
21
22
23
24
25
26
27
28
     _________________________________________________________________
                          JUDGMENT ON SPECIAL VERDICT
                                      -4-
 1   Accordingly, Judgment is entered in favor of Linco, Inc. and against Top
 2   Lighting Corporation in the total sum of $991,028.79.
 3
 4         IT IS SO ORDERED, ADJUDICATED AND DECREED.
 5
 6   Dated: January 21, 2020

 7
 8
                                   Honorable James V. Selna
 9                                 United States District Court Judge, Central District
10                                 of California

11
12
     CC: FISCAL
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     _________________________________________________________________
                         JUDGMENT ON SPECIAL VERDICT
                                     -5-
